In an action to recover damages for injuries to person and property, and for medical expenses and loss of services, the appeal is from an order granting respondents’ motion for a preference in the trial of the action and placing it on the Ready Day Calendar for a day certain (Rules Civ. Prae., rule 151,. subd. 3). Order reversed, with $10 costs and disbursements, and motion denied. The showing was insufficient to warrant the preference. Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur.